Citation Nr: 0725073	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  06-02 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.   
 

FINDING OF FACT

Competent medical evidence related Hepatitis C to risk 
factors present in service; and giving the veteran the 
benefit of the doubt, the objective medical evidence is in 
equipoise as to whether his current Hepatitis C is related to 
service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
hepatitis C was incurred in active military service. 38 
U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.

II.  Analysis

The veteran claims that he has hepatitis C due to service, 
due to inoculations received in service.  Service connection 
may be granted for disability which is the result of disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303(a) 
(2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Board points out that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.

Service connection may be granted only when a disability was 
incurred or aggravated in the line of duty and was not the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, the result of his abuse of 
alcohol or drugs.  38 C.F.R. § 3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct.  However, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin. 
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of drugs by the person on whose service benefits are 
claimed. Drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), 
the intentional use of prescription or non-prescription drugs 
for a purpose other than the medically intended use, or the 
use of substances other than alcohol to enjoy their 
intoxicating effects. 38 C.F.R. § 3.301(d); See also 38 
U.S.C.A. § 105; 38 C.F.R. § 3.1(m).

VA's General Counsel has held that direct service connection 
for a disability that is a result of a claimant's own abuse 
of drugs is precluded for purposes of all VA benefits for 
claims filed after October 31, 1990. See VAOPGCPREC 7-99 
(1999), 64 Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98 (1998), 
63 Fed. Reg. 31,263 (1998).

In cases where a veteran's service medical records are, 
through no fault of his own, unavailable, a heightened duty 
exists to assist the veteran in the development of the case.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (where the veteran's 
service medical records have been destroyed or lost, there is 
a duty to advise the veteran to obtain other forms of 
evidence).  In such situations, the Board also has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule. See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

In this case, the veteran's service medical records 
associated with immunizations are missing.  The Board 
concedes that the veteran most certainly would have received 
various inoculations during service, and accepts the 
veteran's credible testimony that these involved use of 
airgun injectors. 

The claims file includes sufficient medical evidence showing 
a diagnosis of hepatitis C.  Because the record contains 
competent medical evidence of this current disorder, and no 
evidence to the contrary, the Board concedes the presence of 
such disability.  Therefore, the primary question is whether 
hepatitis C was incurred in or aggravated by active military 
service. 38 C.F.R. §§ 3.303 (2006).
 
Service medical records show no indication of any hepatitis C 
or problems associated with that liver disorder during 
service.   At the time of his release from active duty, the 
July 1969 report of medical history shows that the veteran 
reported he did not have nor had had any stomach, liver or 
intestinal trouble, jaundice or any reaction to serum, drug 
or medicine.  On examination at that time there were no 
abnormal evaluations associated with the liver.

Private treatment records in October 1988 show that the 
veteran was seen with a history of increased liver enzymes 
shown in March 1987; and that again, in June 1988, he was 
found to have increased liver function test findings.  The 
treatment provider noted a past history of a relationship 
with prostitutes while in Vietnam; and that the veteran was 
in Vietnam from 1967 to 1968, and used heroine for two years 
when back from Vietnam.  Late in 1979 he had flue-like 
symptoms for two to three weeks and was told he had 
meningitis, possibly.  He had been very  fatigued at that 
time.  The veteran had no history of blood transfusions.

Subsequent private treatment records through 1994 show 
treatment for Type C hepatitis; and include laboratory test 
findings showing that hepatitis C virus RNA was shown.  
Private treatment records in February 1997 indicate that the 
veteran was tested for hepatitis C virus.  A diagnostic 
radiology report later that month noted a clinical history of 
Hepatitis C.  Subsequent VA and private treatment records 
dated through 2004 show treatment for diagnosed hepatitis C.  

In a December 2003 statement, Kimberly Brown, M.D., noted 
that the veteran had presented to his office for treatment in 
1996 with a diagnosis of hepatitis C that had been given to 
him in 1990.  The statement noted that Dr. Brown reviewed the 
veteran's risk factors for hepatitis C, and opined that one 
could consider Jet injections while in Vietnam in 1967 as a 
possible source.  Dr. Brown further opined that given the 
method of application, it would certainly be possible that 
hepatitis C could have been transmitted to the veteran in 
that fashion.

The report of a May 2006 VA liver, gall bladder, and pancreas 
examination, shows that the examiner reviewed the claims 
file.  The examiner noted a history of increased liver 
enzymes shown in the late 1980s, and that subsequently the 
veteran was found to have hepatitis C infection in the early 
nineties.  The veteran denied any history of recent jaundice, 
ascites, or hepatocellular failure.  He had had no frequent 
hospitalizations for management of liver problems.  The last 
liver biopsy was in 1999, which revealed chronic hepatitis 
with portal fibrosis.  

The veteran gave a history of taking intravenous drugs 
(heroine) in 1969 and 1970, and that he received 
immunizations via Jet injector while in service before going 
to Vietnam.  The veteran denied having had any sexually 
transmitted diseases.  The examiner noted, however, that as 
per an October 1988 examination report, the veteran had a 
history of relationship with prostitutes in Vietnam.  The 
veteran denied having any blood transfusions before 1992; and 
denied having any tattoos, piercings, acupuncture, or 
dialysis.  He reported he had no previous history of jaundice 
or hepatitis.  

After examination, the report contains a diagnosis of 
hepatitis C infection.  The examiner concluded with an 
opinion that the veteran's hepatitis C infection is most 
likely related to previous intravenous drug abuse as well as 
high-risk sexual behavior.  The examiner further opined that 
despite the lack of any scientific evidence to document 
transmission of Hepatitis C virus with airgun injectors, it 
is biologically plausible. But it is less likely that the 
hepatitis C is related to immunization via "Jet Injector" 
in service "as he is having other well known above risk 
factors," as noted above.

After full review of the record, including the veteran's 
credible testimony and the findings shown on examinations, 
and giving the veteran the benefit of the doubt, the Board 
finds the evidence to be in equipoise.  Under such 
circumstances, with the resolution of all reasonable doubt in 
the veteran's favor, and without ascribing error to the 
action by the RO, the Board concludes that service connection 
for hepatitis C is warranted.  

In making this determination the Board has weighed the 
evidence discussed above, and in particular, the veteran's 
testimony regarding potential risk factors, and opinions 
contained in the record.  The veteran has credibly testified 
that during service he never shared needles when using 
intravenous drugs, and during relations with prostitutes he 
never had unprotected sex; and that during service he 
received immunizations by jet injections (airgun injectors).  

As noted above, Dr. Brown opined that one could consider Jet 
injections the veteran received while in Vietnam as a 
possible source of his hepatitis C infection.  Dr. Brown 
further opined that given the method of application, it would 
certainly be possible that hepatitis C could have been 
transmitted to the veteran in that fashion.  The Board finds 
this opinion is equivalent to stating that the Jet injections 
would be a risk factor for the veteran's hepatitis C.

The second opinion important to this decision is that 
provided by the examiner who conducted the May 2006 VA liver, 
gall bladder, and pancreas examination.  That examiner opined 
that the hepatitis C infection was most likely related to 
previous intravenous drug abuse as well as high-risk sexual 
behavior.  Because the examiner felt that these other "well 
known" risk factors were the most likely cause of the 
veteran's hepatitis C, he discounted the potential 
relationship between the inservice immunization and the 
hepatitis C infection.  

The examiner noted that even though transmission of hepatitis 
C by jet injector was biologically plausible, he felt that it 
was less likely that the hepatitis C was related to 
immunization via "Jet Injector" in service because the 
veteran had other well known above risk factors, meaning the 
"previous intravenous drug abuse as well as high-risk sexual 
behavior" noted above.  In sum, although the examiner 
indicated there were three risk factors, he felt that the two 
more well known risk factors, of  intravenous drug abuse and 
high-risk sexual behavior, were more likely causes of the 
veteran's hepatitis C infection.  

Thus, the medical record contains opinions linking the 
veteran's current hepatitis C to risk factors present in 
service.  In this regard, the Board notes that the veteran 
credibly testified that while he may have participated in 
intravenous drug abuse and sexual behavior with prostitutes 
in service, he never shared needles or had unprotected sex.  
Nevertheless, the VA examiner still opined that the 
"previous intravenous drug abuse as well as high-risk sexual 
behavior" was a likely cause of the veteran's hepatitis C.  

The Board has considered the fact that the veteran was an 
admitted intravenous drug user in service, and that an injury 
or disease incurred during service is deemed to have been 
incurred in the line of duty unless it was a result of the 
person's own willful misconduct.  38 U.S.C.A. § 105 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.301(a) (2005).  Willful 
misconduct means an act involving conscious wrongdoing or 
known prohibited action; it involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences, to include 
the abuse of drugs.  38 C.F.R. §§ 3.1(n), 3.301 (2006).

However, as the medical evidence has also linked the 
veteran's hepatitis C to risk factors of jet air gun 
immunizations and risky sexual behavior, a grant of service 
connection here does not rely on a nexus between the 
veteran's admitted intravenous drug use and the disease.  
Thus, given the linkage with risk factors of jet air gun 
immunizations and risky sexual behavior, the preponderance of 
the evidence does not support a finding that the veteran's 
hepatitis was the result of willful misconduct.

Given the foregoing, the Board finds that on giving the 
veteran the benefit of the doubt, the Board concludes that 
the evidence is in equipoise.  There is no evidence of any 
post-service risk factors to negate this conclusion.  There 
is no evidence, and he has denied having any blood 
transfusions before 1992, tattoos, piercings, acupuncture, or 
dialysis.  Thus, with the resolution of all reasonable doubt 
in the veteran's favor, the Board concludes that service 
connection for hepatitis C is warranted.  


ORDER

Service connection for hepatitis C is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


